Citation Nr: 0031920	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  95-12 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral otitis media 
and externa.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1974 to 
June 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision from the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO).  

In October 1995 the veteran presented oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In March 1998 the Board, after adjudicating another issue 
then pending on appeal, remanded the issue of service 
connection for bilateral otitis media and externa to the RO 
for further development and adjudicative actions.

In April 1998 the RO granted entitlement to service 
connection for tinnitus with assignment of a 10 percent 
evaluation effective October 20, 1995, the date of claim.  A 
notice of disagreement has not been received with respect to 
this rating action, and the claim is not considered part of 
the current appellate review.

In May 2000 the RO affirmed the denial of entitlement to 
service connection for bilateral otitis media and externa.

The case has been returned to the Board for further appellate 
review.

The veteran is advised that the June 1999 VA examiner 
concluded that the bilateral hearing loss found on 
examination was probably related to service.  The record 
indicates that this disability is not service-connected and a 
claim for service connection of bilateral hearing loss has 
not been submitted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran has not presented or identified competent 
medical evidence of a current otitis media and/or externa 
disability.  


CONCLUSION OF LAW

Otitis media and externa was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. § 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reveals that the 
veteran was seen on more than one occasion for complaints 
pertaining to his ear, as well as other upper respiratory 
complaints.  He was diagnosed with a variety of upper 
respiratory impairments, including bronchitis, sinusitis, 
pharyngitis, and reactive airway disease.  

May 1985 records show that the veteran discharged blood from 
his ear (with a diagnosis of "excoriation of the right ear 
and cerumen impaction of the left ear canal).  November 1990 
records include a diagnosis of otitis externa of the left 
ear.  

However, there are no other service medical records 
documenting a diagnosis of otitis externa, and there is no 
in-service documentation of a diagnosis of otitis media.  

In April 1994 the veteran submitted his initial claim for, in 
pertinent part, service connection for bilateral otitis media 
and otitis externa.  

On VA audio-ear disease examination in February 1995 the 
veteran reported a history of recurrent ear infections, 
occurring approximately four to five times a year for three 
to five days at a time.  Physical examination revealed no 
evidence of acute infection and no perforation.  No diagnosis 
of otitis media or externa was documented.  

In his February 1995 substantive appeal the veteran indicated 
that he was treated for allergies by Dr. EC.  He also 
referred to receiving medical treatment for other physical 
conditions from other physicians.  

During the October 1995 hearing the veteran reported having 
ear drainage every two to three months.  Transcript, p. 10.  
He indicated that he was receiving treatment for this 
condition by Dr. EC.  Tr., p. 12.  

On VA examination in November 1995 a history of otitis media 
and externa was noted.  The veteran reported recurrent 
sinusitis and had tested positive for allergens.  Examination 
was described as normal.  The diagnosis was allergic 
rhinitis, with a computerized tomography showing no evidence 
of sinusitis.  A diagnosis of otitis media and/or externa was 
not documented.  

On VA ear disease examination in March 1998, the right 
tympanic membrane was found to have about 20 percent 
tympanosclerosis.  The remainder of the ear drum appeared 
normal.  The left ear drum appeared normal.  There was no 
evidence of active ear disease or infections of the middle or 
inner ear.  No diagnosis of otitis media or externa was 
documented.  

In March 1998 the Board remanded the issue of service 
connection for otitis media and externa noting that the 
veteran indicated current treatment for his ears by Dr. EC.  
The Board requested that such records be obtained and that a 
VA examination be scheduled addressing the etiology of any 
ear diseases found on examination.  

Pursuant to the Board's remand, the RO requested and obtained 
medical records from Dr. EC.  These records show treatment in 
November 1994, October 1995, October 1996, December 1996, and 
February 1997.  These records document a diagnosis and 
treatment of rhinitis; however, they do not document a 
diagnosis of otitis media or otitis externa.  

In June 1999 a VA ear disease examination was conducted.  On 
examination, the veteran reported periodic ear infections.  
He denied any history of drainage or perforations of the 
eardrum.  He also reported severe seasonal allergies.  He 
reported that it was during such times when he would develop 
earaches and that his ears would feel congested.  

Examination revealed normal auricles and auditory canals 
(with mild ear wax).  There was some mild anterior 
tympanosclerosis in the eardrums.  The middle ear was visible 
and normal.  The mastoid region was not tender or swollen.  

There did not appear to be any active air disease or 
infections.  The pertinent diagnoses were recurrent ear 
infections, by history, and currently resolved, severe 
allergies, by history.  

Criteria

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) (to be codified at 38 U.S.C.A. § 5103(a)).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified 
at 38 U.S.C.A. § 5102(b)).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(1)-(3)).  

 (1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.


(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(c)).  

ake a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C.A. § 5107).  

Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including service medical records, VA 
medical records, and any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  

In this regard, the only identified post-service treatment 
records of the veteran's ears have already been obtained.  
The RO has obtained records from Dr. EC.  

In addition, the RO also conducted a VA examination, pursuant 
to the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268 (1998).  



The veteran has not indicated the existence of any other 
relevant evidence that has not already been requested and/or 
obtained by the RO.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be 
codified at 38 U.S.C.A. § 5103A(b)); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).}

The veteran has indicated the presence of certain evidence 
that is not currently of record.  He has reported private 
medical treatment from other doctors.    

However, the Board is of the opinion that such evidence is 
not relevant to the issue on appeal.  The veteran 
specifically indicated that these physicians treated him for 
other physical conditions unrelated to the disability claimed 
on appeal (e.g. back, rectal, and skin nodules).  

Therefore, the duty to assist does not attach to these 
records as they are not relevant to the issue on appeal, 
service connection for otitis media and externa.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(b)).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, (2000) (to be codified at 
38 U.S.C.A. § 5103A)).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  



Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  As set 
forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation.  As set forth above, VA has already met 
all obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).




In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board reiterates the three basic requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection of 
bilateral otitis media and otitis externa.  

The veteran has failed to provide competent evidence that he 
is suffering from a current bilateral otitis media and/or 
externa disability.  There are no post-service medical 
records documenting treatment or a diagnosis of otitis media 
and/or externa disability.  

Multiple VA examinations have been conducted, and none have 
documented a diagnosis of otitis media or externa.  Dr. EC's 
records, whom the veteran indicated he was receiving 
treatment for his upper respiratory symptoms from, also do 
not document a diagnosis of otitis media or externa.  




Because the veteran has failed to provide competent evidence 
of a current otitis media and/or externa disability, the 
Board finds that his claim of entitlement to service 
connection for otitis media and externa must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that 
veteran was not entitled to service connection where there 
was a total lack of evidence of any hypertension existing 
since service).  

The veteran's own opinions and statements that he has a 
current otitis media and externa disability are not competent 
evidence in this case.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a current otitis media and/or externa disability.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Because the veteran has failed to provide competent evidence 
of a current otitis media and/or externa disability, the 
Board finds that his claim of entitlement to service 
connection for otitis media and externa must be denied.  See 
Brammer, supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  



ORDER

Entitlement to service connection for otitis media and 
externa is denied.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 14 -


- 1 -


